





CITATION:
R. v. Williams, 2011 ONCA 398



DATE: 20110520



DOCKET: C50753



COURT OF APPEAL FOR ONTARIO



Winkler C.J.O., Moldaver and Simmons JJ.A.



BETWEEN



Her Majesty The Queen



Respondent



and



William Jack Williams



Appellant



Phil Downes, for the appellant

William J. Williams, in person



Amy Alyea, for the respondent



Heard and endorsed: May 16, 2011



On appeal from conviction entered by Justice J. Stephen
          ONeill of the Superior Court of Justice, sitting with a jury, dated June 17,
          2009.



APPEAL BOOK ENDORSEMENT



[1]

In our view, this appeal must be allowed and a
    new trial ordered on the three counts on which the appellant was convicted.

[2]

Evidence
    was led improperly at trial that the appellant refused to respond to police
    questions about the location of a key to the gun cabinet. This evidence was
    repeated by the trial judge in his charge to the jury when he described the
    position of the Crown.  It appears as well that the Crown failed to disclose a
    property report that might reasonably have assisted the appellant in his
    defence of the gun storage charges. The convictions for the two gun storage
    offences must therefore be set aside.
[3]

[4]

Accordingly
    the convictions are quashed and a new trial ordered. Particularly in the light
    of the trial judge's comments concerning the resources already expended on this
    matter, the Crown will no doubt seriously consider whether it is advisable to
    pursue this matter any further.
Janet Simmons J.A.